Citation Nr: 9922864	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.





ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1992 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the RO 
that denied a claim of entitlement to service connection for 
an adjustment disorder.  (This issue was later re-
characterized by the RO as entitlement to service connection 
for an acquired psychiatric disorder, which became the issue 
developed for appellate review.  See Statement of the Case 
issued in June 1996.)  Previously, this case was before the 
Board in May 1997 when it was remanded for additional 
development.


FINDING OF FACT

An acquired psychiatric disorder was not manifested during 
military service and no such disorder is otherwise 
attributable to the veteran's period of military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that was incurred in or aggravated by military service; a 
psychosis may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

For certain chronic diseases, such as a psychosis, service 
incurrence or aggravation will be presumed when the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, this presumption is a rebuttable one.  Id.

Service medical records include a January 1992 pre-enlistment 
examination that showed that the veteran's psychiatric 
evaluation was normal.  The veteran did not report any 
psychiatric problems in her report of medical history.  The 
remaining service records show that she was seen for 
treatment of psychiatric complaints beginning in 
December 1993 and lasting until her separation from service 
in July 1995.  The veteran was treated for and found to have 
had, at various times, an adjustment disorder with depressed 
mood, depression, occupational problem, personality disorder, 
and post-traumatic stress disorder (PTSD).  In March 1994, it 
was noted that she was permanently decertified from a service 
program due to a personality disorder characterized by 
paranoid and passive-aggressive traits.  In July 1995, mild 
dysthymia and borderline personality disorder (primary 
diagnosis) were diagnosed.  Her DD-214 form shows that she 
was discharged from military service due to a personality 
disorder.

At a September 1995 VA examination, dysthymia and "probably 
borderline personality traits" were diagnosed.  Major 
depressed was to be ruled out.  The examiner indicated that 
the veteran had met the criteria for PTSD.

At a July 1996 VA examination, the examiner indicated that 
the veteran's main problem was a personality disorder, which 
had mainly borderline features and some histrionic features.  
The veteran was also found to have an adjustment disorder 
with mixed disturbance of emotions and conduct, which 
reappeared after stressors that the veteran had described.  
The examiner opined that the veteran had some attributes of 
attention deficit hyperactivity disorder and a mood disorder 
that was closely connected to the veteran's personality 
disorder.  The examiner further stated that the veteran did 
not display an independent depressive disorder or meet the 
criteria for dysthymic disorder.  The examiner indicated that 
the entire record had been reviewed and considered in 
arriving at the above-noted conclusions.

Pursuant to the Board's May 1997 remand, the veteran was 
scheduled for a VA examination, but failed to report without 
providing good cause for her absence.  She also failed to 
respond to two requests from the RO for additional 
information.  The Board points this out because VA's duty to 
assist in the development of the evidentiary record is not a 
one-way street; the veteran must help in this regard, 
especially when examinations are scheduled.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In accordance with 
38 C.F.R. § 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be evaluated based on the 
evidence of record.  Accordingly, the Board must decide this 
matter on the current record.

The Board has taken into consideration the veteran's numerous 
written statements indicating that she has an acquired 
psychiatric disorder that is directly due to her period of 
military service.  While she is competent to provide 
information regarding the symptoms she currently experiences 
and has experienced since her separation from military 
service, there is no indication that the veteran is competent 
to diagnose a psychiatric disability or to comment upon its 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 495.  Although VA examiners have 
indicated that the veteran has acquired psychiatric problems, 
no opinion has been provided regarding the onset of these 
problems.  Specifically, there is no competent medical 
evidence linking any currently shown acquired psychiatric 
problem to the difficulties she experienced during service.  
Additionally, there is no indication in the record that the 
veteran was diagnosed with a psychosis during service or 
within one year of her separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

Although the Board has attempted to supplement the record, 
the veteran has not cooperated.  Consequently, despite the 
veteran's contentions to the contrary, the record does not 
contain a medical opinion by a physician, either VA or 
private, indicating that the veteran's current psychiatric 
problems are related to service.  The absence of such 
evidence, and the opinion of the July 1996 VA examiner to the 
effect that the veteran does not have a depressive disorder 
independent of a personality disorder, see 38 C.F.R. 
§ 3.303(c) (1998) (a personality disorder is not a disease or 
injury within the meaning of legislation applicable to awards 
of service connection), leads the Board to conclude that a 
grant of service connection is not warranted.  The Board 
gives significant weight to the July 1996 VA examiner's 
opinion, primarily because of the examiner's extensive review 
of the record, and to the absence of medical nexus evidence 
between what the veteran currently experiences and what she 
experienced in service.  In short, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

